UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7255



JAMEL (I’MAN) KABIR, a/k/a Jamel      Muhammed
Kabir, a/k/a Ernest Williams,

                                             Petitioner - Appellant,

          versus


JON E. OZMINT, Director, South Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General of South Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-03-3778-3-18BC)


Submitted:   October 14, 2004             Decided:   October 22, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamel (I’Man) Kabir, Appellant Pro Se.    John William McIntosh,
Assistant Attorney General, William Edgar Salter, III, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jamel Kabir, also known as Ernest Williams, seeks to

appeal the district court’s order dismissing his 28 U.S.C. § 2254

(2000) petition as successive and untimely.         An appeal may not be

taken from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.            28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies     this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional    claims   are   debatable   and   that    any   dispositive

procedural rulings are also debatable or wrong.            See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Kabir

has not made the requisite showing.             Accordingly, we deny a

certificate of appealability and dismiss the appeal. To the extent

that Kabir’s informal brief and notice of appeal could be construed

as a motion for authorization to file a successive § 2254 petition,

we deny such authorization.       United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                   We

dispense with oral argument because the facts and legal contentions




                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -